Exhibit 99.1 NETAPP REPORTS FIRST QUARTER FISCAL YEAR 2018 RESULTS Net Revenues of $1.33 Billion; Up 2% Year-over-Year • Product revenue increased 10% year-over-year • All-flash array annualized net revenue run rate grew 95% year-over-year • GAAP EPS of $0.49 and non-GAAP EPS of $0.62; up year-over-year 113% and 35%, respectively Sunnyvale, Calif.—August 16, 2017—NetApp (NASDAQ: NTAP) today reported financial results for the first quarter fiscal year 2018, ended July 28, 2017. First Quarter Financial Results Net revenues for the first quarter of fiscal year 2018 were $1.33 billion, compared to net revenues of $1.29 billion for the comparable period of the prior year. GAAP net income for the first quarter of fiscal year 2018 was $136 million, or $0.49 per share,1 compared to GAAP net income of $64 million, or $0.23 per share, for the comparable period of the prior year. Non-GAAP net income for the first quarter of fiscal year 2018 was $173 million, or $0.62 per share,2 compared to non-GAAP net income of $129 million, or $0.46 per share, for the comparable period of the prior year.
